SPRING, J.
The plaintiff’s intestate, a fireman on an engine of the defendant, was killed at a collision at Hannibal, in this state. The men composing the freight crew were called at Oswego by an agent of the defendant, before 3 o’clock in the morning of the 4th of April, to take their train, which was expected to leave at 4:30 that morning, although in fact it did not get away until' some time later; The trip was a short one—only to Wallington, a distance of 35. miles, and. return. By reason of an accumulation of freight and *469other obstacles the train was much retarded, and on its return trip arrived at Hannibal station about 2 o’clock the following morning. After unloading some freight at that place, the train was run on to a siding to await the passage" of the Wabash Flyer, which was a west-bound passenger train due to pass Hannibal about 4:20, but on that morning arrived about 30 minutes late. The engineer of the Flyer testified that there were signals or markers on his engine denoting that he was followed by a second section, and he further testified that as he passed the freight train he gave the blasts which also were intended to inform the crew of that train that a second section was behind. After the Flyer passed, the freight train was run on the main track, and collided with the second section mentioned, and which consisted only of a light engine with tender; and Pelin, the plaintiff’s intestate, who was the fireman on that engine, received injuries from which he shortly died. The fireman on the freight train testified that he was asleep when the Flyer came along, and was awakened by it, but did not see the markers or hear the signal blasts. He testified that when he awoke the engineer was sitting in his place with his head on his arm, but the witness did not know that he was asleep. The engineer testified that he was awake, but did not hear the signal blasts, or observe the signal markers on the front of the engine of the Flyer. One Murray accompanied the freight train from Oswego to Wallington, and then joined the crew on its return trip as a fireman, and he testified that he was asleep in the caboose, but was awakened by the whistling of the approaching Flyer before it reached the station. By his subsequent testimony the witness leaves it somewhat uncertain whether he was asleep or awake at the time the train approached.
Section 7, c. 415, p.- 464, Laws of 1897, so far as pertinent, reads as follows:
“No person or corporation operating a line of railroad of thirty miles in length or over, in whole or in part within this state, shall permit or require a conductor, engineer, fireman or trainman, who has worked in any capacity for twenty-four consecutive hours, to go again on duty or perform any kind of work, until he has had at least eight hours’ rest.”
The crew of this freight train had been in service continuously from 3 o’clock in the morning of April 4th until the time of the accident, which was about 5 o’clock in the morning of April 5th. They had therefore worked for more than “twenty-four consecutive hours,” and were starting to complete their return trip to Oswego when the collision occurred. They were therefore performing work after the lapse of 24 hours’ continuous employment for the defendant, and that successive uninterrupted service was precisely what the statute quoted was designed to prevent. The statute is for the protection of employés liable to be injured by the carelessness or oversight of co-employés caused by exhaustion induced by long-continued application to work. The intention of the employer or its agents is of no importance in the construction of this statute. In this instance ■ they may have reasonably anticipated that the train would reach Oswego on its return trip with*470in 24 hours of its departure from that city, but the liability, if any, arises from the -existence of the overtime employment forbidden by the statute, and is mitigated in no wise by the motives or reasons which impelled the infraction of the law. A railroad company with a crew out on a train for more than 24 hours may elect to have the trip completed by the same crew. If so, it runs the risk of liability for any injuries sustained by any of its co-emplóyés, and which is the proximate result of exhaustion or inattention caused by such working overtime. The defendant’s agents at all times keep in touch with the movements of its trains, and can readily regulate and control them. They therefore permitted this crew to perform work in continuing its trip to Oswego although the men had already been more than 24 consecutive hours in its employment. The jury had a right to say that the fact that the fireman was asleep was due to overexhaustion by reason of his protracted employment, and that the collision might not have occurred had he been in his normal wakeful condition. The engineer may not have been asleep when the train approached. He did not hear the signals of warning or see the signal markers, the significance of which he well understood. His omission to see or hear these signals the jury may have found was due to his exhaustion super-induced by his application to work for more than 24 hours without cessation. It is not necessary for the plaintiff to prove that the engineer was asleep. If, by reason of his dazed mental condition, caused by his protracted employment beyond the limits of the time fixed by the statute, he was unable to apprehend clearly his duties, and the collision thereby resulted, then the case is within the compass of the statute.
The jury, may also have found the causal connection between the violation of the statute and the collision. The bare fact of the performance of the work prohibited, with the injury resulting, is proof of negligence. In Marino v. Lehmaier, 173 N. Y. 530, 66 N. E. 572, 61 L. R. A. 811, in construing a section of the labor law which had been infringed, this language occurs at page 535 of 173 N. Y., page 574 of 66 N. E. [61 L. R. A. 811] :
“Our attention, however, has been called to no statute prohibiting the doing of an act which is dangerous to the life or health of others in which it has been held that the jury may not find negligence and a liability for damages resulting from the doing of the prohibited act.”
A breach of this statute gives a cause of action to one injured by reason of its violation. Willy v. Mulledy, 78 N. Y. 310, 34 Am. Rep. 536: Stewart v. Ferguson, 164 N. Y. 553, 58 N. E. 662. In the interpretation of a statute of this, kind it is essential to keep in mind the purpose of its enactment. An employé is "debarred from recovering for injuries sustained through the negligence of a fellow workman. With that protection to the employer the Legislature deemed it just, therefore, to the workman, to safeguard the employment by requiring that the efficiency of co-employés be kept at a fairly high standard.' One of the means in securing that object was to put a restriction upon the consecutive hours a conductor, engineer, fireman, or trainman was to be on duty. The *471danger of the employment, and the wisdom of reducing peril to a minimum as far as might be accomplished by statutory safeguards, also induced the legislation, and it should be given a reasonably liberal construction to make effective the praiseworthy purpose sought to be obtained by its observance.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.
WILLIAMS and HISCOCK, JJ„ concur.